63 N.Y.2d 665 (1984)
Alan Hochberg et al., Appellants,
v.
City of New York, Respondent.
Court of Appeals of the State of New York.
Decided July 5, 1984.
Edward P. Dunphy for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Margaret G. King of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (99 AD2d 1028).